Appeal from a judgment of the Erie County Court (Michael F. *1607Pietruszka, J.), rendered January 13, 2015. The judgment convicted defendant, upon his plea of guilty, of scheme to defraud in the first degree (two counts) and one count each of grand larceny in the third degree and grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Blarr ([appeal No. 1] 149 AD3d 1606 [2017]).
Present — Whalen, P.J., Smith, Centra, Peradotto and Scudder, JJ.